McAdam, Ch. J.
Voluntary unincorported associations (like the defendant herein) are commonly called joint stock companies, and may, by force of the statute, sue and be sued in the name of the president or treasurer for the time being. While not corporations, they possess many of the attributes peculiar to corporations. While the members, as between themselves, are not partners, they are-subject to many of the legal liabilities and disabilities of partners. But, as between an individual member on. the one hand and the association in its official capacity on the other, it is to be regarded as a quasi corporation, capable of being sued by such member for any breach of its-official obligations, of which the agreement to pay benefits-to a sick brother is a familiar illustration. While the association may be sued by a member, he may in turn be sued by it. Thus, if the individual member be in arreara for dues or the like, the association may by an action in. *193the name of its president or treasurer, enforce the payment of such arrearages. This mode of procedure and regulation as to parties results from the statute which introduced a new rule of practice of great utility and convenience (1 City Ct. R. 376, 239; 5 Civ. Pro. 194). The action in its present form is therefore maintainable. The plaintiff loaned money to the association, and the bonds issued .by it were mere evidences of the loan. Having power to borrow money to meet its expenses, the authority to issue evidence of the loan follows (42 Barb. 122; 3 Wend. 94; 4 Hill, 261; Angell & A. on Corp. 10 ed. § 257).
The verdict in favor of the plaintiff was properly directed, and the motion for a new trial must be denied.